NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMES L. KEENE, DOC #524270,              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4637
                                          )
CHAD CHRONISTER, SHERIFF OF               )
HILLSBOROUGH COUNTY, FLORIDA,             )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 18, 2019.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

James L. Keene, pro se.

A. Michael Perotti, Hillsborough County
Sheriff's Office, Tampa, for Appellee.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.



LaROSE and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.